Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice of Non-Responsive Amendment
1.	The amendment filed December 9, 2021 is non-responsive for the following reason:
The amendment filed December 9, 2021 would amend all claims, which were previously drawn to the invention constructively elected by original presentation for prosecution on the merits, so as to present only claims drawn to a non-elected invention.
The claims, as would be amended, are not readable on the elected invention for the following reasons:
The claims would be amended so as to be drawn to methods comprising administering to a subject in need an effective amount of T cells genetically modified to express a chimeric antigen receptor (CAR) and an effective amount of external-beam radiation therapy and/or an effective amount of an agent selected from the group consisting of at least one of bendamustine, rituximab, Orthoclone OKT3 (muromonab-CD3), CAMPATH, fludarabine and cyclophosphamide; whereas previously the claim was drawn to a method comprising administering to a subject an effective amount of external-beam radiation therapy and/or an effective amount of an agent selected from the group consisting of at least one of bendamustine, rituximab, OKT3, CAMPATH, fludarabine and cyclophosphamide prior to administering to the subject an effective amount of T cells genetically modified to express a CAR.  Thus, the originally presented claims were drawn to a materially and manipulatively distinct process that most notably did not comprise an active step by which T cells genetically modified to express a CAR are administered to a subject.  Because of the differences between the originally presented invention and the invention to which claim 13 would be drawn, if the amendment were to be entered, the inventions are patentably distinct, each from the other.  Moreover because of the differences, the search and considerations required to examine claims directed to the newly presented invention are different from search and considerations made in examining the original claims drawn to the invention constructively elected by their original 1  Therefore, the search and considerations performed already in examining the originally presented claims will not suffice to provide adequate information regarding the merit of the claims as would be amended if the amendment were to be entered.  Applicant has already received an action on the merits for the originally presented invention and because new and different searches and/or additional considerations would have to be performed or made to examine the claims drawn to the newly presented invention, an examination of the latter at this point in prosecution would constitute a serious burden.  See M.P.E.P. § 803.   Here, Applicant is advised that restriction for examination purposes is proper when the different inventions presented by the claims are independent or distinct and there would be a serious search and examination burden if restriction were not required.  There are several reasons why inventions may be held distinct and why examination thereof would constitute a serious burden if a restriction were not made.  These reasons include the following:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
In this case, with all certainty, it is evident that the prior art applied to the rejections of the originally presented claims is not applicable to a rejection of the claims drawn to the newly presented invention and/or would not alone suffice to provide a basis for a rejection, such that a new and different search for additional prior art would become necessary if the 2 and U.S. Patent Application No. 20180258391-A1 (June et al.) teaches a method comprising administering to a human subject OKT3.  Applicant has argued that the amendment would obviate this rejection because June et al. teaches a method for treating cancer comprising administering to a subject having cancer an amount of OKT3, not methods for promoting transplant tolerance or treating GVHD in a subject comprising administering to the subject a genetically engineered CAR-T cell in combination with OKT3 (and/or at least one of bendamustine, rituximab, CAMPATH, fludarabine and cyclophosphamide).  In addition to prior art issues, it is submitted that an examination of the claims drawn to the newly presented invention would raise new and different non-prior art issues under 35 U.S.C. 112, first paragraph.  Accordingly it is submitted that restriction of the claims drawn to the originally presented invention and claims drawn to the newly presented invention for examination purposes is proper.
In summary, because the claims would be amended are drawn to an invention that is patentably distinct from the originally presented invention, an examination of the amended claims, if the amendment were to be entered, would require new and different considerations and searches, which were not before necessary.  As such, examination of the claims, as would be amended, would be unduly burdensome.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  
Accordingly, after entry of the amendment, all remaining claims would be withdrawn from consideration as being directed to non-elected inventions, and therefore the amendment, which presents only claims drawn to such non-elected inventions, is non-responsive.  See 37 CFR 1.142(b) and MPEP § 821.03.

bona fide, applicant is given TWO (2) months from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 5, 2022


    
        
            
        
            
        
            
        
            
    

    
        1 Applicant is reminded that apart from the searching patent databases using the patent classification of the claimed subject matter, a thorough search of the technical literature is particularly pertinent, and since such a search is performed by a series of key word queries of relevant databases, each search would be performed using a different set or series of key words.  
        2 Furthermore the claims did not recite an active step by which T cells genetically modified to express a CAR are administered to the subject.